—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), entered on or about May 30, 1996, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. We have considered and reject appellant’s pro se claims. Concur— Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.